Citation Nr: 0833687	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to an undiagnosed illness related to service 
in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, October 2001 to October 2002, and July 2003 to 
May 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefit sought on 
appeal.  

In April 2007, the veteran presented testimony at a personal 
hearing conducted at the Board in Washington, DC before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.

In June 2007, the Board remanded the issue on appeal for 
further development and also for the issuance of a statement 
of the case (SOC) for the matter of entitlement to an 
increased evaluation for service-connected post traumatic 
stress disorder (PTSD).  A July 2008 SOC on that issue has 
been associated with the claims file.  However, as there is 
no substantive appeal with that issue of record, the matter 
of entitlement to an increased rating for PTSD is not 
currently before the Board.  Given that the Board is granting 
the veteran's claim on appeal and that an SOC was properly 
issued, the Board finds that VA has substantially complied 
with the Board's July 2007 remand with regard to this appeal 
and no prejudice has resulted.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has had a chronic skin rash since 1991 during 
his first period of active duty from November 1987 to 
November 1991.


CONCLUSION OF LAW

Service connection is warranted for eczematous dermatitis.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
skin disability began during his service in Saudi Arabia in 
1991.  Because the claim on appeal is being granted, there is 
no need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a skin 
disability.  As a preliminary matter, the veteran is not 
entitled to service connection for a skin disability under 
the provisions of 38 C.F.R. § 3.317 because there is evidence 
that his symptoms have been attributed to a known clinical 
diagnosis.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  
Further, there is no verification of record that the veteran 
served in Saudi Arabia in 1991.  As such, the Board will 
consider the veteran's claim under the provisions of 
38 C.F.R. § 3.303.

Turning to an analysis under the provisions of direct service 
connection, the veteran contended most recently during his 
April 2007 hearing that he developed a rash on his wrist and 
abdomen in May 1991.  He testified that he sought treatment 
at that time and was given Hydrocortisone cream.  He added 
that the rash has appeared sporadically since then.  The 
service treatment records reflected that during his first 
period of active duty service from November 1987 to November 
1991, an August 1987 enlistment examination did not contain 
any complaints, treatment, or diagnoses of a skin condition.  
The veteran opted not to have a separation examination in 
October 1991.  There was no evidence of a skin rash in the 
service treatment records dated from 1987 to 1991.  Although 
it does not appear that any records are missing, the Board 
notes that despite an additional attempt to obtain the 
veteran's service treatment records from the Records 
Management Center, Adjutant General, and the veteran's 
military police unit in July 2007, it appears that the 
available service treatment records were provided by Walter 
Reed Army Medical Center in December 2004.  

The veteran testified that he received treatment for his skin 
rash and was prescribed a cream at a private hospital, 
D.H.C., in the summer of 1992.  However, although he was 
asked to provide a release for his records in July 2007 
pursuant to the June 2007 remand, a release has been 
associated with the record.  The veteran further testified 
that he first sought treatment from VA in 1992 after his 
return from the Gulf War.  Although a request was made for VA 
records dated from 1992 to 1994 in September 2007, no records 
dated during that time frame were obtained.  Therefore, the 
first documented complaint of an itchy skin rash on the 
veteran's abdomen was in a January 1994 VA treatment entry, 
two years after his first period of active duty service.  

Nevertheless, even though the first documentation of a skin 
rash was not until January 1994, the Board notes that the 
veteran is competent to give evidence about what he 
experienced; i.e., he is competent to say that he had a skin 
rash while in service in 1991.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Further, the Board finds his contention that he 
first noticed the rash in service in 1991 to be credible as 
it is consistent with the other evidence of record.  In fact, 
in 1994, the veteran told the doctor that he first developed 
the rash after returning from the Persian Gulf.  

Moreover, the veteran has indicated that his rash has 
appeared sporadically since that time, which is consistent 
with the evidence of record.  Importantly, the evidence also 
showed that the veteran has had a chronic rash documented 
from 1994 to the present, including during his two additional 
periods of active duty from October 2001 to October 2002 and 
from July 2003 to May 2004.  In this regard, VA treatment 
records reflected that the veteran sought follow up treatment 
for a rash in June and by October 1994, it had spread to his 
neck, buttocks, right side, and forearms.  The veteran 
complained of a rash on his arms, back of his neck, and 
abdomen in August 1995 that had occurred off and on.  
Although a retention examination dated in March 1996 was 
negative for complaints, treatment, or diagnoses of a skin 
condition, an April 1997 examination noted that the veteran 
had erythematous papular lesions on his umbilical cord 
region.  A September 1997 examination noted a recurring rash 
on his neck, arms, and abdomen since 1991.  The veteran 
underwent a Gulf War registry examination in September 1997 
that revealed a diagnosis of allergic dermatitis.  Further, 
when the veteran returned to active duty status in October 
2001, he was concerned about a rash on his lower stomach.  An 
October 2002 VA treatment entry reflected that the veteran 
had a rash on his abdomen for two months and the assessment 
was questionable eczema.  In January 2003, the veteran had a 
pruritic red rash on the right lower quadrant of his abdomen 
since returning from the Gulf War that had not responded to 
topical treatment.  The assessment was dermatitis of unclear 
ideology.  The examiner indicated that the veteran's belt 
buckle might be causing the irritation and thought it 
unlikely that toxic exposure from the Gulf War would cause a 
prolonged, localized reaction in such a small area of the 
body normally covered by clothing.  A January 2003 
dermatology entry had an assessment of eczematous dermatitis.  
On a May 2003 mobilization report of medical history, the 
veteran noted that he was treated by VA for a skin rash that 
the examiner found not significant.  Further, the May 2003 
examination found that his skin was normal.  A July 2003 VA 
examination described the veteran's recurring abdominal rash 
as red bumps that heal with a dark discoloration of the skin 
that is pruritic.  At the time of the examination, the 
veteran had a slight discoloration of the skin.  The 
diagnosis was recurrent dermatitis.  A November 2003 
chronological record of medical care noted that the veteran 
had a history of rashes in his abdominal area only that "come 
and go" and that he used hydrocortisone cream with good 
relief.  The diagnosis was dermatitis.  In December 2004, the 
veteran was still listed as having a problem with dermatitis.  
As such, the evidence supports the conclusion that the 
veteran has had a chronic rash that has been diagnosed as 
dermatitis since 1991.

Additionally, the December 2007 VA examiner concluded that 
the veteran had eczematous dermatitis with pruritis.  
Although he opined that it would be mere speculation to state 
whether the eczematous dermatitis was the result of service 
in Saudi Arabia, the examiner found that the veteran had a 
chronic skin rash.  However, the Board notes that the issue 
is not whether any toxic exposure during the Gulf War caused 
his skin rash; rather the issue is whether his skin rash 
began during service.  As discussed Board has concluded that 
the veteran's assertions that he has had a rash, now 
diagnosed as dermatitis, since service to be credible and 
therefore after resolving all reasonable doubt in favor of 
the veteran, entitlement to service connection for eczematous 
dermatitis is granted.  


ORDER

Entitlement to service connection for a skin disability, 
diagnosed as eczematous dermatitis, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


